PER CURIAM.
This is a petition for writ of certiorari to review an order in a dependency action which granted a motion filed by the father and required a four-year old child, alleged to be the victim of sexual abuse by the father, to undergo a physical and psychological examination. After reviewing the record, we can find no compelling reason advanced by the father to support such an intrusion upon this child. State v. Drab, 546 So.2d 54 (Fla. 4th DCA 1989). Accordingly, we grant the petition, quash the trial court’s order, and remand for further proceedings.
FRANK, A.C.J., and PARKER and PATTERSON, JJ., concur.